    

Exhibit 10.2

 

 

 

 

 


LOAN MODIFICATION  AGREEMENT 

 

This Loan  Modification  Agreement  (“Agreement”)  is  made  and  entered  as 
of 

March  31,  2013  between  CALIFORNIA  BANK  &  TRUST, a California banking
corporation ("Bank"),  and  ICON  LEASING  FUND  TWELVE,  LLC, (“Borrower”).

 


RECITALS 

 

A.                Pursuant to the terms of a Commercial Loan Agreement ("Loan
Agreement") between  Bank  and  Borrower  dated  as  of  May  10,  2011,  Bank 
agreed  to  make  a  revolving  Line  of Credit available to Borrower.

 

B.                 The  Line  of  Credit  was  evidenced  by  a  promissory 
note  ("Note")  of  even  date with the Loan Agreement, executed by Borrower in
favor of Bank.

 

C.                 Borrower's  obligations  under  the  Note and Loan Agreement
were originally secured, among  other  things,  by  the  following: 

 

1.                  A Security Agreement, dated the same date as the Loan
Agreement, executed by  Borrower  in  favor  of  Bank  granting  Bank  a 
security  interest  in  Borrower’s  personal property (“Security  Agreement”). 
The  security  interest  was  perfected  through  a  UCC-1 Financing Statement
filed with the Delaware Secretary of State.

 

D.                    Borrower  has  requested  additional  time to repay  the 
indebtedness  owing  under the Note.  Bank  is  agreeable  to  the  terms  set 
forth  below. 

 

E.                 On  January  2,  2013,  ICON  Capital  Corp., a Delaware 
corporation,  converted  to ICON Capital,  LLC,  a  Delaware  limited 
liability  company,  pursuant  to  the  provisions  of  Section 18-214 of  the 
Delaware  Limited  Liability  Company  Act. 

 


TERMS

 

NOW, THEREFORE,  Borrower  and  Bank  agree  as  follows: 

 

1.                  Adoption of Recitals.  Borrower hereby represents and
warrants that each of the Recitals set  forth  above  are true,  accurate  and 
complete.

 

2.                  Acknowledgement of Debt.  Borrower acknowledges that there
are no claims, demands,  offsets  or  defenses  at  law  or  in  equity  that 
would  defeat  or diminish  Bank’s  right  to collect the indebtedness evidenced
by  the documents described in the Recitals (“Loan Documents”) and to proceed to
enforce the rights and  remedies  available  to  Bank  as  provided  in the Loan
Documents or by law. Capitalized terms  in  this  Modification  shall  have 
the  meanings given to  them  in  the  Loan  Documents unless otherwise defined
herein.

 

3.                  Modification of Loan Documents.  The Loan Documents are
hereby supplemented, amended and modified to incorporate  the  following, 
which  shall  supersede  and prevail over  any  existing  and  conflicting
provisions thereof:

(a)            Section  1.1  of  the  Loan  Agreement, entitled “Definitions,”
is modified by deleting the  definition  of  “Adjusted  Total  Liabilities.” 

 

(b)             Section  1.1  of  the  Loan  Agreement, entitled “Definitions,”
is modified by deleting the  definition  of  “Line  of  Credit  Expiration 
Date”  and  inserting  in  its place the following:

 

“Line of Credit Expiration Date” means March 31, 2015.

 

(c)                                    Section  1.1  of  the  Loan  Agreement, 
entitled “Definitions,” is modified by adding a definition of “Total
Liabilities” as follows:

 

 

--------------------------------------------------------------------------------

 

    

“ Total Liabilities” shall mean, as of the date of determination, 

the sum of  current liabilities plus long  term  liabilities  of  Borrower;  all
calculated in accordance  with  GAAP, consistently applied. 

 

(d)           Section  8.5  of  the  Loan  Agreement,  entitled  “Tangible  Net 
Worth,”  is  modified by section  and  inserting  in  its place the following: 

 

To maintain as of the end of each fiscal  quarter,  based  on  the  financial
results as  reported  on  SEC  Form  10-Q or 10-K,  as  applicable,  Tangible
Net Worth of not less than One Hundred  Thirty  Million  Dollars
($130,000,000.00) as of December 31, 2012.

 

(e)        The  last  sentence  of  section  2.1.a  of the Loan Agreement,
entitled “Revolving Line of  Credit,”  is  deleted. 

 

(f)        Section  8.4  of  the  Loan  Agreement, entitled “Minimum Debt
Service Coverage Ratio,” is  deleted  and  replaced  with  the  following 

 

Minimum Debt  Service  Coverage  Ratio.  To maintain as of the  end  of  each 
fiscal  quarter  based  on  the  financial results as  reported  on  SEC  Form 
10-Q  or  10-K,  as applicable, a Debt Service Coverage Ratio  of  not  less 
than 

2.00 to  1.00  on  a  rolling  four  quarter  basis,  effective  as  of December
31, 2012.

 

(g)       Section  8.6  of  the  Loan  Agreement,  entitled  “Leverage  Ratio,” 
is  deleted  and replaced with the following:

 

Leverage Ratio.  To maintain, as of the end of each  fiscal  quarter, based on 
the  financial  results  as reported on SEC Form  10-Q or 10- K,  as 
applicable,  a  ratio  of  Total Liabilities to Tangible Net Worth not to exceed
2.00 to 1.00 effective as of December 31, 2012.

 

(h)     The Loan Documents which recite that they  are  security  instruments
shall secure, in addition  to  any  other  obligations  secured  thereby,  the 
payment  and  performance by Borrower of all obligations under the Line of
Credit, as modified hereby, and

by any  amendments,  modifications,  extensions  or renewals of the same which
are hereafter agreed to in writing by the parties.

 

4.                  Conditions  Precedent.  The  modification  of  the  Loan 
Documents  under  Section  3 above is  subject  to  Borrower’s  compliance 
with  the  following  conditions  precedent  to  Bank’s complete satisfaction: 

 

(a)            Execution  of  this  Modification  by  Borrower delivery of  the 
executed  Modification 

the Bank  by  March  31,  2013; 

 

(b)           Borrower  shall  pay  a  renewal  fee  of  $38,000.00; 

 

(c)            Borrower  shall  pay  all  accrued  interest  on  the  Line of
Credit  through  February  28,  2013;  and 

 

(d)           Borrower shall reimburse the Bank for the attorneys’ fees incurred
by  Bank  in  preparation  of  this Modification.

 

5.                  Borrower’s  Representations  and  Warranties.  Borrower 
represents  and  warrants  to Bank as of the date of this Modification and until
repayment of all indebtedness of Borrower to Bank:

 

(a)                    Accuracy of Representations in Modification   and
Existing Loan Documents.  All representations and

warranties made  and  given  by  Borrower  in  this  Modification

and the Loan Documents are accurate and correct except to the extent that any
breach  thereof  would  not  result  in  a  Material  Adverse  Change.. 

 

 

--------------------------------------------------------------------------------

 

    

(b)               No  Default.  No  default  has  occurred  and  is continuing
under the Loan Documents, and no event has occurred and is continuing which, 
with  notice  or the passage of time or both, would be a default which could be
reasonably  expected  to  result  in  a  Material  Adverse Change..

 

(c)                Enforceable  Loan  Documents/No  Conflicts.  The Loan
Documents  and  this  Modification  are  legal,  valid  and binding agreements
of Borrower, enforceable in accordance with their respective terms.  This
Modification does not conflict with any law, agreement, or obligation by which
Borrower is  bound. 

 

6.                  Borrower Acknowledgment.  Borrower  hereby  acknowledges 
and  agrees  that: 

 

(a)                 No Breach by Bank.  Bank  has  not  breached  any duty to
Borrower in connection with the Loan Documents, 

and Bank  has  fully  performed  all  obligations  the  Bank  may have had  or 
now  has  to  Borrower  and  Guarantors. 

 

(b)               Interest,  Fees,  and  Other  Charges.  All interest, fees or
other charges imposed, accrued, or  collected by Bank under the Loan Documents
or this Modification, and the method of computing the interest,  fees,  or 
other  charges, were and  are  proper  and  agreed  to  by  Borrower  and
Guarantors and  were  properly  computed  and  collected. 

 

(c)                No  Waiver.  By entering into this Modification, Bank does 
not  waive  any  existing  defaults  or  any  defaults hereafter occurring, 
and  Bank  does not become obligated to waive any  condition  or  obligation 
in  any  agreement between or  among  any  of  the  parties  hereto. 

 

(d)               No Third Party Beneficiaries.  This  Modification  is not
intended for, and shall not be construed  to  be  for,  the benefit of  any 
person  not  a  signatory  hereto. 

 

(e)                Fair Consideration.  All payments made by Borrower to  Bank 
under  the  Loan  Documents  and  this Modification  were  and  are  for  fair 
consideration  and reasonably equivalent value.

 

7.                  Governing  Law.  This Modification shall be construed,
governed and enforced in accordance  with  the  laws  of  the State of
California.

 

8.                  Interpretation.  No  provision  of  this  Modification  is
to be  interpreted  for  or  against Borrower or Bank because that party, or
that party's representative, drafted such provision.

 

9.                  No Impairment/Security.  Except  as  otherwise 
specifically  set  forth  herein,  the Loan Documents  shall  each  remain 
unaffected  by  this Modification and all such documents shall remain in full
force and effect.  Borrower’s payment and performance of Borrower’s various
obligations to  Bank  under  the  Loan  Documents,  including  all  extensions, 
amendments,  renewals or replacements  thereof,  continue  to  be  and  shall 
be  secured  by  the  liens  arising  under  the  Loan Documents.  Nothing
contained herein shall be deemed a waiver of any of the rights and remedies that
Bank may have against Borrower, or  of  any  of  Bank’s  rights  and  remedies 
arising out of the Loan Documents. 

 

10.              Purpose  and  Effect  of  Bank’s  Approval.  Bank’s  approval 
of  any  matter  in connection with  the  Loan  Documents  shall  be  for  the
sole purpose of protecting Bank’s security, rights, and  remedies  under  the 
Loan Documents.  No  such  approval shall result  in  a  waiver  of any default 
of  Borrower.  In  no  event  shall  Bank’s approval be a representation  of 
any  kind  by Bank with  regard  to  the  matter  being  approved. 

 

11.              Counterparts.  This Modification may be executed in as many
counterparts as necessary or convenient, and by the  different  parties  on 
separate  counterparts each of which,

when so  executed,  shall  be  deemed  an  original,  but  all  such 
counterparts  shall  constitute  but  one and the same agreement. 

 

 

--------------------------------------------------------------------------------

 

    

12.              Invalidity.  If any court of competent jurisdiction 
determines  any  provision  of  this Modification or any of the Loan Documents
to be invalid,  illegal  or  unenforceable,  that  portion shall be deemed
severed from the rest, which shall remain in full force and effect as though the
invalid, illegal or unenforceable portion had never been a part of this
Modification or the Loan Documents. 

 

13.              Successors  and  Assigns.  This  Modification  shall  be
binding upon and inure to the benefit of the parties hereto and their 
respective  successors  and  assigns. 

 

14.              Full  Force  and  Effect.  Except  as  set  forth  herein, 
all  other  terms  and  conditions  of the Loan Documents shall remain in full
force and effect, including provisions on prepayment, late charges,  default
interest and attorneys fees. 

 

15.              The  Current  Status  of  the  Line  of  Credit.  Borrower 
hereby  acknowledges  the following: (a)  except  as  modified  by  this 
Modification,  the  Loan  Documents  remain  in  full  force and effect, and
remains the binding obligation of Borrower; and (b) Borrower has no known or
suspected defense to its obligations under the Loan Documents, and no claim or
offset whatsoever against  Bank  in  connection  with the Loan  Documents  or 
otherwise. 

 

16.              Entire Agreement.  This Modification and the Loan  Documents 
constitute  the entire, complete  and  exclusive  understanding  between  the 
parties  regarding the Loan and may not be modified, amended, or terminated
except by  a  written  agreement  signed  by  the  party against whom
enforcement is sought. No modification, change or supplement of the Loan
Documents and this Modification shall be binding on Bank unless in writing
signed by an authorized officer of Bank.  No waiver of or any  acquiescence  to 
any  Event  of  Default  or  any failure or  delay  by  Bank  in  enforcing 
any  right  or  remedy  shall  be  construed  to  be  a  waiver, acquiescence, 
or  consent  to  any  preceding  or  subsequent  Event  of  Default  or  a 
waiver  of  any right or remedy. 

 

17.              Documentation.  In addition to the instruments and documents
mentioned or referred to  herein,  Borrower  will,  at  Borrower’s  own  cost 
and  expense,  supply  Bank  with  such other instruments,  documents, 
information  and  data  as  are  reasonably  necessary for the purposes hereof,
all of which shall be in form and  content  as  reasonably  required  by  Bank. 

 


SEE  NEXT PAGE  FOR  SIGNATURES 

 

--------------------------------------------------------------------------------

 

    

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Modification  as  of  the 
day  and year first above written.

 

 

ICON  LEASING  FUND  TWELVE,  LLC,

a Delaware  limited  liability  company  

 

By:      ICON  CAPITAL,  LLC, its manager 

 

 

 

By:  /s/ Michael A. Reisner                          

      Michael A. Reisner

         Co-President and Co-Chief Executive Officer 

 

 

 

CALIFORNIA  BANK  &  TRUST, 

a California  banking  corporation 

 

 

 

By:      /s/ J. Michael Sullivan            

J. Michael Sullivan 

First Vice President and Relationship Manager

 

 

--------------------------------------------------------------------------------

 